                                                                                            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 1 of 57
    JS 44 (Rev. 06/17)                                                                                                                                                                        CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                                                                                                                                                                                  DEFENDANTS
     Bryant Buescher, Clarence lannine, Claressa Wallace, and Craig Cook,                                                                                                                                                                                                         Brenntag North America, Inc., et al.
     individually and on behalf of all other simularly situated,
       {b) County of Residence of First Listed Plaintiff Madison County, IL                                                                                                                                                                                                            County of Residence of First Listed Defendant                                                                                                      Berks County
                                                                                      (EXCEPT JN U.S. PLAINTIFF CASES)                                                                                                                                                                                                                                      (JN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                                                                                                                       NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                                                                                                                                 THE TRACT OF LAND INVOLVED.

               {C) Attorneys (Firm Name, Address, and Telephone Number)                                                                                                                                                                                                                 Attorneys (If Known)
     Mark K. Gyandoh, Esquire               (717) 233-4101
     Capozzi Adler, P.C.
     2933 North Front Street, Harrisburg, PA 17110

   II. BASIS OF JURISDICTION (Ptacean "X" inOneBoxOnlyJ                                                                                                                                                                                          III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an                                                                                                                       "X" in One Box/or Plaintiff
                                                                                                                                                                                                                                                                  (For Diversity Cases Only)                                                                                                                    and One Box/or Defendant)
   0 I               U.S. Government                                                                ~ 3               Federal Question                                                                                                                                                     PTF                                                                     DEF                                                          PTF      DEF
                        Plaintiff                                                                                       (U.S. Government Not a Party)                                                                                                        Citizen of This State         IX 1                                                                      0           I         Incorporated or Principal Place       0 4     IX 4
                                                                                                                                                                                                                                                                                                                                                                                             of Business In This State

   0 2               U.S. Government                                                                0 4               Diversity                                                                                                                              Citizen of Another State                                                        IX 2                    0          2          Incorporated and Principal Place                                        0 5     0 5
                        Defendant                                                                                       (Indicate Citizenship of Parties in Item 111)                                                                                                                                                                                                                         of Business In Another State

                                                                                                                                                                                                                                                                                                                                             0 3                    0           3          Foreign Nation                                                          0 6     0 6

  IV. NATURE OF SUIT (Place an                                                                                             "X" in One Box OnlvJ                                                                                                                                                Click here for: Nature of Suit Code Descriptions.
 IH ""''• 9 M•··'i!i€0NillRA'.@1i/K:Pl: zwv··                                                                                                                                                                                                               +n:FoRFEtml1RE7.PENAl:Yil¥WW f!q\+ '''llWNR'R.UPT@Y:'•YH'''·'''''',',, +<:·:omHBRYSl?A>'IlUillES· •"'•' • +I
  0       110 Insurance                                                                                 PERSONAL INJURY                                                                PERSONAL INJURY                                                       0 625 Drug Related Seizure                                                               0 422 Appeal 28 USC I 58                                                               0 375 False Claims Act
  0       120 Marine                                                                            0 310 Airplane                                                                0 365 Personal Injury -                                                              of Property 21 USC 881                                                             0 423 Withdrawal                                                                       0 376 Qui Tam (31 USC
  0       130 Miller Act                                                                        0 315 Airplane Product                                                                                       Product Liability                               0 690 Other                                                                                               28 USC 157                                                                        3729(a))
  0       140 Negotiable Instmment                                                                                       Liability                                                     0 367 Health Care/                                                                                                                                                                                                                                       0   400 State Reapportionment
  0       150 Recovery of Overpayment                                                                   0 320 Assault, Libel &                                                                             Phannaceutical                                                                                                               ~r1filMill]nRBj. .Ri!J'iQJ[jP,.•·EEBR[imjl:\C~tR[i;:iij[i[ialilllgJ 0                                       4 I0 Antitmst
                & Enforcement of Judgment                                                                                Slander                                                                            Personal Injury                                                                                                                  0 820 Copyrights                                                                                   0   430 Banks and Banking
   0      I 5 I Medicare Act                                                                            0 330 Federal Employers'                                                                           Product Liability                                                                                                                 0 830 Patent                                                                                       0   450 Commerce
   0      152 Recovery of Defaulted                                                                                      Liability                                                     0 368 Asbestos Personal                                                                                                                               0 835 Patent - Abbreviated                                                                         0   460 Deportation
                Student Loans                                                                           0 340 Marine                                                                                         Injury Product                                                                                                                                           New Drug Application                                                      0   470 Racketeer Influenced and
                (Excludes Veterans)                                                                     0 345 Marine Product                                                                                 Liability                                                                                                                     0 840 Trademark                                                                                               Corrupt Organizations
   0      153 Recovery of Overpayment                                                                                    Liability                                                          PERSONAL PROPERTY '""""===""'...                                                                                                                                          c...
                                                                                                                                                                                                                                                                                            ''U,..tA...,B~O,..··R..,.'""'•"==="""'"""r""'.:;.g..,o...,• '•. f. ,A. ,' l,. Y...        JS E..,C. ,:•U..,••..,R.... T.,.ll·A.,./l.,.q='"""I'' 0       480 Consumer Credit
                of Veteran's Benefits                                                                   0 350 Motor Vehicle                                                           0 370 Other Fraud                                                                          0 710 Fair Labor Standards                                0 861 HIA (I 395ff)                                                                                  0   490 Cable/Sat TV
   0      160 Stockholders' Suits                                                                       0 355 Motor Vehicle                                                           0 371 Tmth in Lending                                                                             Act                                                0 862 Black Lung (923)                                                                               0   850 Securities/Commodities/
   0      I 90 Other Contract                                                                                           Product Liability                                             0 380 Other Personal                                                                       0 720 Labor/Management                                    0 863 DIWC/DIWW (405(g))                                                                                      Exchange
   0      195 Contract Product Liability                                                                0 360 Other Personal                                                                               Property Damage                                                              Relations                                          0 864 SSID Title XVI                                                                                 0   890 Other Statutory Actions
   0      196 Franchise                                                                                                 Injury                                                        0 385 Property Damage                                                                      0 740 Railway Labor Act                                   0 865 RSI (405(g))                                                                                   0   891 Agricultural Acts
                                                                                                        0 362 Personal Injury-                                                                             Product Liability                                                     0 751 Family and Medical                                                                                                                                       0   893 Environmental Matters
                                                                                                                       Medical Malpractice                                                                                                                                              Leave Act                                                                                                                                               0   895 Freedom oflnfonnation
          tt..." ...
"'IH.,.Jil...          ··· •·,,..'A.,.Il""'Ul'"']I,..0""':e:..-::E:;:.,R:.;.,111~:¥=+
                 iP::;:RE
                       ...                               •                          ...          :;r,..·...
                                                                                      m.,.n;.,.g...     ·n...  :l®::.:<m~:'"'.;J;;~P.::.iR:o::;tG~·;..:;.:HT~•·..:os...
                                                                                                            n:c...                                                  irn...
                                                                                                                                                                       'Y...
                                                                                                                                                                           •i ...
                                                                                                                                                                               "'...•+P~R:.:,l::i;Si.;:;O;;.ioN:.:li;:,:lR.:.ip=:E::.:.i~Il•·il::;:!Il'"'I..:;O.:..N~S;;;;;;.;iN 0 790 Other Labor Litigation
                                                                                                                                                                                 "' ...                                                                                                                                                .....,...............                                                                 ""s""u:""•~•...t,,
                                                                                                                                                                                                                                                                                                                                                     .,F""-E""'ll""''.E""'RA""''i""'n""'rm""JA'""•·····x:""··•••.""su""Fl.1""••                          Act
   0 210 Land Condemnation                                                                             0 440 Other Civil Rights                                                                Habeas Corpus:                                                                    ~ 791 Employee Retirement                                0 870 Taxes (U.S. Plaintiff                                                                           0   896 Arbitration
   0 220 Foreclosure                                                                                   0 44 I Voting                                                                  0 463 Alien Detainee                                                                             Income Security Act                                                            or Defendant)                                                             0   899 Administrative Procedure
   0 230 Rent Lease & Ejectment                                                                        0 442 Employment                                                               0 510 Motions to Vacate                                                                                                                             0 87 I IRS-Third Party                                                                                        Act/Review or Appeal of
   0 240 Torts to Land                                                                                 0 443 Housing/                                                                                     Sentence                                                                                                                                                    26 USC 7609                                                                       Agency Decision
  0 245 Tort Product Liability                                                                                         Accommodations                                                 0 530 General                                                                                                                                                                                                                                             0   950 Constitutionality of
  0 290 All Other Real Property                                                                        0 445 Amer. w/Disabilities - 0 535 Death Penalty                                                                                                                                                                                                                                                                                                 State Statutes
                                                                                                                       Employment                                                              Other:                                                                            0 462 Naturalization Application
                                                                                                       0 446 Amer. w/Disabilities - 0 540 Mandamus & Other 0 465 Other Immigration
                                                                                                                       Other                                                          0 550 Civil Rights                                                                               Actions
                                                                                                       0 448 Education                                                                0 555 Prison Condition
                                                                                                                                                                                      0 560 Civil Detainee -
                                                                                                                                                                                                          Conditions of
                                                                                                                                                                                                          Confinement

 V, ORIGIN (Place an                                                         "X" in One Box Only)
~ 1 Original                                                      0 2 Removed from                                                                0           3           Remanded from                                                    0 4 Reinstated or                                               0         5 Transferred from                                                  0 6 Multidistrict                                                0 8 Multidistrict
                   Proceeding                                         State Court                                                                                         Appellate Court                                                      Reopened                                                                Another District                                                      Litigation -                                                     Litigation -
                                                                                                                                                                                                                                                                                                                            (specify)                                                        Transfer                                                         Direct File
                                                                                                        Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictimtal statutes unless diversity):
VI CAUSE OF ACTION                                                                                                                              --.
                                                                                                       t-2-~_u_.s_._~-· _11_0_9_a_n_d_1_13_2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           '                                                                                            Bnef descnpt1on of cause:
                                                                                                            Pro osed class action brou ht b Plaintiffs on behalf of the Plan for mismana ement of the Plan assets.
VII. REQUESTED IN     0                                                                                                CHECK IF THIS IS A CLASS ACTION                                                                                                             DEMAND$                                                                                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                                                                                        UNDER RULE 23, F.R.Cv.P.                                                                                                                          50,000,000.00                                                                                          JURY DEMAND:         ~Yes       ONo
VIII. RELATED CASE(S)
                                                                                                                  (See instructions):
      IF ANY                                                                                                                                                                JUDGE


-D~A~T~E~~~~~~~~~~~~~~~~_,_~~~~~-----Y~OFRECORD-
2110812020                               ~a-/Y'--Al //,,
FOR OFFICE USE ONLY

        RECEIPT#                                                                   AMOUNT                                                                                                     APPL YING IFP                                                                                                         JUDGE                                                                                  MAG. JUDGE
                               Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 2 of 57
                                                               UNITED STA TES DISTRICT COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                              DESIGNATION FORM
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
 Address of Plaintiff:         1 Jenn Laur, Edwardsville, IL 62025; 64 Saddlebrook Lane, Hanson, KY 42413; 330 Park View Road, Reading, PA 19606; 3346 Carbine Road, San Antonio, TX 78247


                                       50_8_3_P_o_tt_s_v_ill_e_P_i_k_e_,_R_e_a_d_in_g_,_P_A_1_9_6_0_5________
 Address of Defendant: _ _ _ _ _ _ _ _ _

 ~~~kcid~~fuci&~mTram~tioo: _ _ _ _~~-------B_e_r_k_s_C_o_u_n_t_y_____________


 RELATED CASE, IF ANY:

 Case Number: _ _ _ _ _ _ _ _ _ _ _ __                              Judge:--------------                                          Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:

 1.     Is this case related to property included in an earlier numbered suit pending or within one year                              YesD                     No[l]
        previously terminated action in this court?

 2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                             YesD                     No[l]
        pending or within one year previously terminated action in this court?

 3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                                YesO                     No [ l ]
        numbered case pending or within one year previously terminated action of this court?

 4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                             YesD                     No [ l ]
        case filed by the same individual?

 I certify that, to my knowledge, the within case           D    is I [!] is not related to any case now pending or within one year previously terminated action in
 this court except as noted above.
 DA TE:     01 /08/2020                                                                                                                                   88587
                                                                             Attorney-at-Law I Pro Se Plaintiff                                    Attorney l.D. #(if applicable)


CIVIL: (Place a ...Jin one category only)

A.             Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

D       1.     Indemnity Contract, Marine Contract, and All Other Contracts                    D      t.    Insurance Contract and Other Contracts
D       2.     FELA                                                                            D      2.    Airplane Personal Injury
D       3.     Jones Act-Personal Injury                                                       D      3.    Assault, Defamation
D       4.     Antitrust                                                                       D      4.    Marine Personal Injury
                                                                                               D
B
D
        5.
        6.
        7.
               Patent
               Labor-Management Relations
               Civil Rights
                                                                                               D
                                                                                               D
                                                                                                      5.
                                                                                                      6.
                                                                                                      7.
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Personal Injury (Please specify): _ _ _ _ _ _ _ __
                                                                                                            Products Liability
D       8.     Habeas Corpus                                                                   D      8.    Products Liability - Asbestos
D       9.     Securities Act(s) Cases                                                         D      9.    All other Diversity Cases
D       10.    Social Security Review Cases                                                                 (Please s p e c i f y ) : - - - - - - - - - - - - - - - - -
0       11.    All other Federal Question Cases
               (Please specify):                 ERISA



                                                                               ARBITRATION CERTIFICATION
                                                     (The effect of this certification is to remove the case fi'om eligibility for arbitration.)

I, _ _ _ _M_a_r_k_K_._G_y_a_n_d_o_h____, counsel ofrecord or prose plaintiff, do hereby certify:


               Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of$150,000.00 exclusive of interest and costs:

               Relief other than monetary damages is sought.


DATE:      01 /08/2020
                                                                      ~-l1ffrte~----A-tto-r-ne-:-IB-.D-~-~-;-a_r,_ip_lic_a_b_le)                                               _ __

NOTE: A trial de novo will be a trial by jury only ifthere has been compliance with F.R.C.P. 38.

Civ. 609 (512018)
            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 3 of 57


                           IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                               CIVIL ACTION
Bryant Buescher, Clarence Iannine, Claressa Wallace, and
Craig Cook, individually and on behalf of all others similarly
situated,
                          Plaintiffs
                           v.
Brenntag North America, Inc., Board of Directors of
Brenntag North America, Inc., Markus Klahn, Brenntag
Investment and Oversight Committee, Dieter Woehrle,
Donovan Mattole, and John Does 1-30,
                          Defendants

                                                                               NO.
 In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
 side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.
 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 (a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                               ( )
 (b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                  ( )
 (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
 (d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                           ( )
 (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                              ( )

 (f) Standard Management- Cases that do not fall into any one of the other tracks.                  (X)



  1/7/2020                           Mark K. Gyandoh                    Plaintiffs
 Date                                    Attorney-at-law                 Attorney for


(717) 233-4101                      (717) 233-4103                      Markg@capozziadler.com

 Telephone                                FAX Number                      E-Mail Address


 (Civ. 660) 10/02
             Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 4 of 57



                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA


                                               )
    BRYANT         BUESCHER,         CLARENCE )
    IANNINE, CLARESSA WALLACE, and )
    CRAIG COOK, individually and on behalf of )
    all others similarly situated,             )
                                               )
                                   Plaintiffs, )             CIVIL ACTION NO.:
                                               )
                    v.                         )             CLASS ACTION COMPLAINT
                                               )
    BRENNTAG NORTH AMERICA, INC                )
    BOARD OF DIRECTORS OF BRENNTAG )                         JURY TRIAL DEMANDED
    NORTH AMERICA, INC., MARKUS                )
    KLAHN, BRENNTAG INVESTMENT                 )
    AND OVERSIGHT COMMITTEE,                   )
    DIETER WOEHRLE, DONOVAN                    )
    MATTOLE, and JOHN DOES 1-30.               )
                                   Defendants. )
                                               )
                                               )
                                               )


        Plaintiffs Bryant Buescher, Clarence Iannine, Claressa Wallace, and Craig Cook,

(“Plaintiffs”), by and through their attorneys, on behalf of the Brenntag USA Profit Sharing Plan

(the “Plan”), 1 themselves and all others similarly situated, state and allege as follows:

                                      I.      INTRODUCTION

        1.       This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Brenntag North America, Inc. (“Brenntag” or the “Company”),


1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 5 of 57



the Board of Directors of Brenntag (“Board”) and its members during the Class Period, and the

Brenntag Investment and Oversight Committee (“Committee”) and its members during the Class

Period for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),      available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Sweda v. Univ. of Pennsylvania,

923 F.3d 320, 333 (3d Cir. 2019). Fiduciaries must act “solely in the interest of the participants

and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that

would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).




                                                   2
            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 6 of 57



       5.       The Plan has nearly half a billion dollars in assets that are entrusted to the care of

the Plan’s fiduciaries. The Plan’s assets under management qualifies it as a large plan in the

defined contribution plan marketplace, and among the largest plans in the United States. As a

large plan, the Plan had substantial bargaining power regarding the fees and expenses that were

charged against participants’ investments. Defendants, however, did not try to reduce the Plan’s

expenses or exercise appropriate judgment to scrutinize each investment option that was offered

in the Plan to ensure it was prudent.

       6.       Plaintiffs allege that during the putative Class Period (January 8, 2014 to the

present) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA § 3(21)(A),

29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other

participants of the Plan by, inter alia, (1) failing to objectively and adequately review the Plan’s

investment portfolio with due care to ensure that each investment option was prudent, in terms of

cost; and (2) maintaining certain funds in the Plan despite the availability of identical or similar

investment options with lower costs and/or better performance histories.

       7.       To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider collective trusts, commingled

accounts, or separate accounts (at least for the majority of the Class Period) as alternatives to the

mutual funds in the Plan, despite their lower fees.

       8.       Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.




                                                  3
             Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 7 of 57



        9.       Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                                II.    JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.      This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        12.      Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                           III.    PARTIES

        Plaintiffs

        13.      Plaintiff Bryant Buescher (“Buescher”) resides in Edwardsville, Illinois. During

his employment, Plaintiff Buescher participated in the Plan investing in the options offered by the

Plan.

        14.      Plaintiff Clarence Iannine (“Iannine”) resides in Hanson, Kentucky. During his

employment, Plaintiff Iannine participated in the Plan investing in the options offered by the Plan.



                                                  4
          Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 8 of 57



        15.    Plaintiff Claressa Wallace (“Wallace”) resides in Reading, Pennsylvania. During

her employment, Plaintiff Wallace participated in the Plan investing in the options offered by the

Plan.

        16.    Plaintiff Craig Cook (“Cook”) resides in San Antonio, Texas.              During his

employment, Plaintiff Cook participated in the Plan investing in the options offered by the Plan.

        17.    Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

        18.    Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge

of the specifics of Defendants’ decision-making process with respect to the Plan, including

Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments, because this information is solely within the possession of Defendants prior to

discovery. Having never managed a jumbo 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans. Plaintiffs did



                                                 5
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 9 of 57



not and could not review the Committee meeting minutes or other evidence of Defendants’

fiduciary decision making, or the lack thereof. 2 For purposes of this Complaint, Plaintiffs have

drawn reasonable inferences regarding these processes based upon (among other things) the facts

set forth herein.

                Defendants

                        Company Defendant

         19.    Brenntag is the Plan sponsor. See 2018 Form 5500 at 1. A German company,

Brenntag is part of the Brenntag Group, which entered the chemical distribution business in 1912.

According to its website, “Brenntag has successfully expanded to become the world market leader

in full-line chemical and ingredient distribution.” 3 The company was established in the 1970s in

the United States and in Canada in 2000. It is a Delaware corporation located in Reading,

Pennsylvania.

         20.    The Company is a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) for several reasons. First, it is a named fiduciary under the

Plan. Second, at least for a portion of the Class Period, it exercised discretionary authority and

control over Plan management and/or authority or control over management or disposition of Plan

assets. Third, because it appointed Plan fiduciaries through the Board (see below) it was

responsible for monitoring those fiduciaries.

         21.    Prior to May 31, 2018, the Company was “responsible for the administrative and

investment responsibilities associated with the [Plan], and [was] the ‘named fiduciary’ and ‘plan



2
 Several weeks prior to filing the instant lawsuit, Plaintiffs requested that the Plan administrator
produce meeting minutes of the relevant Plan investment committee(s), but their request was
denied.
3
    https://www.brenntag.com/en-us/about/our-history/index.jsp
                                                 6
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 10 of 57



administrator,’ as such terms are defined under [ERISA].” See May 31, 2018 Brenntag Unanimous

Consent of the Board of Directors in Lieu of Meeting (“Unanimous Consent”).

       22.     The Unanimous Consent delegated certain administrative and investment related

duties to the Brenntag Administrative Committee 4 and the Brenntag Investment and Oversight

Committee (defined above as “Committee”). It appears the Committee did not exist until its

creation through the Unanimous Consent.

       23.     Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary

duty to monitor and supervise their appointees.

               Board Defendants

       24.     The Board is defined as “the governing body of the Sponsoring Employer

[Brenntag] or a committee of the governing body, authorized by, and acting on behalf of, the

governing body.” See Basic Plan Document No.01 (dated 1/12/15) (“Plan Doc.”) at 3.

       25.     Accordingly, the Company acted through the Board Defendants to perform the

Company’s Plan-related fiduciary functions. Among some of these functions was the power to

appoint the Committee members. As noted in the Unanimous Consent, “the duties and authorities

associated with the [Plan] may be delegated to Company employees or such other individuals or

committees as the Board finds acceptable.” Unanimous Consent at 1. The Committee Charter

further states “[m]embers may be removed by, and future members may be appointed and removed

by, the Board.” Charter and Responsibilities of the Brenntag Investment Committee (“Committee

Charter”).




4
 The Administrative Committee is not named as a defendant as its apparent role was to “exercise
settlor authority for proposals related to the implementation of new ERISA Plans….” Unanimous
Consent at Exhibit B.
                                                  7
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 11 of 57



       26.     As noted above, under ERISA, fiduciaries with the power to appoint have the

concomitant fiduciary duty to monitor and supervise their appointees.

       27.     The Board also exercised discretion to authorize Brenntag to contribute annual

profit sharing amounts to the Plan participants. 2018 Form 5500 at p. 33 of 45.

       28.     During the Class Period, Markus Klähn (“Klähn”) served on the Board of Brenntag.

Mr. Klähn is CEO of Brenntag. He originally joined Brenntag in 1994. After various positions

at corporate headquarters of Brenntag Group in Germany, he became Chief Financial Officer

(CFO) of Brenntag Latin America, Inc. in 2004. In 2007, he became President of Brenntag

Northeast, Inc. and overtook operational responsibility for Brenntag North America in 2011 as

COO. In February 2013, he was appointed President and CEO of Brenntag North America, Inc.

Effective July 1st, 2015, Klähn became a member of the Brenntag Management Board.

       29.     Mr. Klähn, and each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period, because each exercised discretionary

authority to appoint and monitor Plan fiduciaries who had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       30.     Defendant Klähn, together with any unnamed members of the Board of Directors

for Brenntag during the Class Period are collectively referred to herein as the “Board Defendants.”

               Committee Defendants

       31.     “The Brenntag Investment Committee [] will consist of at least two, but no more

than five, voting members.” See Committee Charter. The Committee purports to “regularly

monitor[] the funds offered in the [the] Plan.” See March 5, 2019 “Notice of Qualified Change in

The Plan’s Investment Options.”



                                                8
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 12 of 57



      32.       Among other things, the Committee is responsible for the following Plan functions:

            •   To act as a “Named Fiduciary” under ERISA with respect to the control and

                management of assets of the Plan and provide oversight of the investments and

                funding policies and objectives of the Plan.

            •   Establish and periodically review the investment management policies and/or

                guidelines of the Plan.

            •   Approve the appointment of investment managers for the Plan, and the policies and

                operating procedures governing investment managers.

            •   Monitor the investment performance of the Plan.

            •   Receive, review and keep on file reports of investment performance, financial

                condition, receipts and disbursements of the Plan’s assets.

            •   Appoint and retain individuals to assist in the administration of the Committee’s

                duties under the Committee Charter and under the Plan, including consulting

                services as it may require or as may be required by any applicable law or laws.

            •   Appoint and remove the trustee for the Plan and the Plan’s trust.

            •   Report to the Board.

See Committee Charter.

      33.       During the Class Period the following Brenntag employees served as members of

the Committee:

            •   Markus Klähn (defined above as “Klähn”)

            •   Dieter Woerhrle (“Woerhrle”) – CFO at Brenntag North America

            •   Donovan Mattole (“Mattole”) – VP of Human Resources at Brenntag North

                America


                                                 9
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 13 of 57



       34.     The Committee and each of its members, including Klähn, Woerhrle, and Mattole,

were fiduciaries of the Plan during the Class Period, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority over

management or disposition of Plan assets.

       35.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       36.     To the extent that there are additional officers and employees of Brenntag who

are/were fiduciaries of the Plan during the Class Period, or were hired as an investment manager

for the Plan during the Class Period, the identities of whom are currently unknown to Plaintiffs,

Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join them to the

instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30 include, but are

not limited to, Brenntag officers and employees who are/were fiduciaries of the Plan within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period.

       Non-Defendant Fiduciaries

               Greenleaf Advisors LLC

       37.     Upon information and belief, Cafaro Greenleaf (“Greenleaf”) is the investment

consultant hired to assist the Committee and Brenntag in their role in selecting and monitoring the

Plan’s investment options. See March 5, 2019 “Notice of Qualified Change in The Plan’s

Investment Options,” referencing Greenleaf as the “Plan’s investment advisors.” Nonetheless,

Greenleaf Advisors, LLC – rather than Greenleaf - is listed on the 2018 Form 5500 as a consultant




                                                 10
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 14 of 57



and was paid $669,749 in compensation by the Plan in 2018 alone. See 2018 Form 5500 at 10 of

45. Greenleaf Advisors, LLC appears then to be the parent company of Greenleaf.

       38.      Greenleaf describes itself as “working directly with [their] clients to help manage

plan costs, maximize investment performance, ensure regulatory compliance, and educate

participating   employees    to   make    sure   they   get   the   most   out   of   your   plan.”

http://www.cafarogreenleaf.com/who-we-are/

       39.      The Committee Charter bestows upon the Committee the ability to hire investment

consultants to assist with the Committee’s Plan duties. Although Greenleaf is a relevant party and

likely to have information relevant to this action, it is not named as a defendant given that the

Company and Committee remain ultimately responsible for the selection and monitoring of all

investment options. See Committee Charter. Plaintiffs reserve the right to name Greenleaf as a

defendant in the future if deemed necessary.

                                         IV.     THE PLAN

       40.      “The purpose of the Plan is to provide retirement income benefits to Employees”

of Brenntag and “to provide such Employees with an opportunity to accumulate retirement savings

on a tax-deferred basis.” Plan Doc. at 1; see also 2018 summary plan description for the Plan

(“2018 SPD”) at 3 (noting the Plan “has been established to help you provide for your future

financial security through a combination of personal savings, current tax savings and contributions

made by your Employer.”)

       41.      The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants



                                                 11
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 15 of 57



which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       42.     Brenntag initially established the Plan on January 1, 2004.            See Adoption

Agreement for the Transamerica Retirement Solutions, LLC Volume Submitter 401(k) Profit

Sharing Plan (“Adoption Agreement”) at 3. 5 It appears the Plan may have been amended for the

first time since its establishment on January 1, 2018, and then again on April 15, 2018. See 2018

SPD at 4.

       Eligibility

       43.     The Plan covers “substantially all employees of Brenntag North America, Inc. and

its affiliates … who have completed three months of service and are not covered by a collective

bargaining agreement.” 2018 Form 5500 at p. 33 of 45.

       Contributions

       44.     “There are several types of contributions that can be added to a participant’s

account: an employee salary deferral contribution, an employer matching contribution, an

employer profit sharing contribution, and an employer qualified nonelective contribution.” 2018

Form 5500 at 33 of 45. Participants can also roll over amounts from other qualified benefit or

defined contribution plans. Id.

       45.     With regard to employee contributions, a participant may contribute up to “100

percent of pre-tax annual compensation.” Id.

       46.     The amount of and decision to make matching contributions are determined

annually by the Company and its affiliates. Id. “The matching contributions ranged from 0 percent



5
  There appears to be a discrepancy as to when the Plan was first established. According to the
Adoption Agreement, 2004 is the establishment year. Yet, the 2018 SPD states that the Plan “was
established effective as of January 1, 2003.” 2018 SPD.
                                               12
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 16 of 57



to 10 percent during 2018, based on the participants’ location.” Id. “The Company and its affiliates

may also make, at the sole discretion of their Boards of Directors, a profit sharing contribution.”

Id.

        Vesting

        47.     “A participant is 100 percent vested at all times in their salary deferral account and

rollover account, regardless of the number of years of service.” Id.

        48.     If a participant ceases participation (other than by retirement, disability, or death),

the vested interest in the remainder of their accounts follows the following schedule:

         Years of Service                               Percent Vested
         Less than 2                                    0%
         2                                              20
         3                                              40
         4                                              60
         5                                              80
         6                                              100



Id.

        The Plan’s Investments

        49.     Several funds were available to Plan participants for investment each year during

the putative Class Period, including several American Funds target date funds. As noted above,

“The Plan Committee determines the appropriateness of the Plan’s investment offerings and

monitors investment performance.” See Form 5500 at 33 of 45. For 2018, the Plan offered 28

investment options, including 22 mutual funds and five separate accounts, worth $333,042,563.

Id. at p. 45 of 45.

        50.     The Plan’s assets under management for all funds as of December 2018 was

$439,669,474. See 2018 Form 5500 at 31 of 45. In 2017 it was $458,801,964.

                             V.      CLASS ACTION ALLEGATIONS


                                                  13
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 17 of 57



       51.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”): 6

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between January 8, 2014 and the present (the “Class
               Period”).

       52.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 4,755 Plan “participants with

account balances as of the end of the plan year.”

       53.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       54.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;




6
 Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

                                                 14
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 18 of 57



                C.       Whether the Board Defendants failed to adequately monitor the Committee

                         and other fiduciaries to ensure the Plan was being managed in compliance

                         with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        55.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        56.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        57.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                              VI.     DEFENDANTS’ FIDUCIARY STATUS
                                    AND OVERVIEW OF FIDUCIARY DUTIES

                                                  15
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 19 of 57



       58.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       59.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       60.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.

       61.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest



                                                   16
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 20 of 57



of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019).

        62.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716,

at *3 (Dec. 19, 1988) (emphasis added).

        63.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        64.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting



                                                   17
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 21 of 57



investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.

II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       65.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       66.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       67.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

                                                  18
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 22 of 57



lower expense ratios for certain investment options maintained and/or added to the Plan during the

Class Period.

       68.      As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       69.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       70.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1190 (9th

Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also U.S.

Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/ebsa/publications/401k_employee.html (last visited August 18, 2017) (“You

should be aware that your employer also has a specific obligation to consider the fees and expenses

paid by your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can

have a large effect on a participant’s investment results over time because “[b]eneficiaries subject

to higher fees … lose not only money spent on higher fees, but also lost investment opportunity;

that is, the money that the portion of their investment spent on unnecessary fees would have earned

                                                19
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 23 of 57



over time.” Tibble, 843 F.3d at 1190 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       71.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. See Brandon, Emily, “The Top 10 Sources of

Retirement     Income,”     available    at   http://money.usnews.com/money/blogs/planning-to-

retire/2014/05/13/the-top-10-sources-of-retirement-income (“The 401(k) is the major source

people think they are going to rely on.”). Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices of plan

sponsors and fiduciaries, whether due to poor performance, high fees, or both.

       72.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.

       73.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       74.     The fiduciary task of evaluating investments and investigating comparable

alternatives in the marketplace is made much simpler by the advent of independent research from

companies like Morningstar, which sorts mutual funds of all kinds into categories “based on the



                                                 20
            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 24 of 57



underlying securities in each portfolio…We place funds in a given category based on their

portfolio       statistics   and    compositions     over     the    past    three     years.”        See

http://www.morningstar.com/InvGlossary/morningstar_category.aspx. 7

       75.         On average, there are lower expense ratios for 401(k) participants than those for

other investors.       See The Economics of Providing 401(k) Plans, at 11.             ERISA-mandated

monitoring of investments leads prudent and impartial plan sponsors to continually evaluate

performance and fees, resulting in great competition among mutual funds in the marketplace.

Furthermore, the large average account balances of 401(k) plans, especially the largest ones as

measured by assets managed, lead to economies of scale and special pricing within mutual funds.

See id at 10.

       76.         This has led to falling mutual fund expense ratios for 401(k) plan participants since

2000. In fact, these expense ratios fell 31 percent from 2000 to 2015 for equity funds, 25 percent

for hybrid funds, and 38 percent for bond funds. See id. at 1.

       77.         The most recent comprehensive average mutual fund expense data for plans of

different sizes is from 2012, and industry analysts have recognized a marked trend toward lower

fees in 401(k)s over the past four years. See Anne Tergesen, 401(k) Fees, Already Low, Are

Heading         Lower,       WALL    STREET     JOURNAL       (May     15,    2016),      available    at




7
  As described by Morningstar, these categories “were introduced in 1996 to help investors make
meaningful comparisons between mutual funds. Morningstar found that the investment objective
listed in a fund’s prospectus often did not adequately explain how the fund actually invested…[we]
solved this problem by breaking portfolios into peer groups based on their holdings. The categories
help investors identify the top performing funds, assess potential risk, and build well-diversified
portfolios.” See The Morningstar Category Classifications (June 30, 2016), at 7. These categories
are assigned to mutual funds, variable annuities, and separate accounts. Id.


                                                    21
             Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 25 of 57



http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601             (noting

precipitous drop in overall 401(k) fees from 2012 to 2014).

        78.      The following figure published by the ICI best illustrates that 401(k) plans on

average pay far lower fees than regular industry investors, even as expense ratios for all investors

continued to drop for the past several years. 8




Id. at 12.

        79.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating




8
  This chart does not account for the strategy of a mutual fund, which may be to mirror an index,
a so-called passive management strategy, or may attempt to “beat the market” with more
aggressive investment strategies via active management. Active management funds tend to have
significantly higher expense ratios compared to passively managed funds because they require a
higher degree of research and monitoring than funds which merely attempt to replicate a particular
segment of the market.

                                                  22
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 26 of 57



alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

                          1. Passively Managed Funds Cost Less Than Actively Managed
                             Funds

       80.     ERISA is derived from trust law. Tibble v. Edison, Int’l, 135 S. Ct. 1823, 1828.

(2015). Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or market

indexes (with such adjustments as may be appropriate).” Id.

       81.     In this action, each investment option within the Plan charged certain fees, to be

paid by deductions from the pool of assets under management. For passively managed funds,

which are designed to mimic a market index such as Standard & Poor’s 500, securities were

purchased to match the mix of companies within the index. Because they are simply a mirror of

an index, these funds offer both diversity of investment and comparatively low fees.

       82.     By contrast, actively managed funds, which have a mix of securities selected in the

belief they will beat the market, have higher fees, to account for the work of the investment

managers of such funds and their associates.

       83.     While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

                                               23
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 27 of 57



available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study,       available at    http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       84.        Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

   2. Institutional Share Classes Cost Less Than Investor Share Classes

       85.        Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.




                                                  24
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 28 of 57



       86.     Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       87.     One recent article written by the head of a fiduciary consulting firm described the

failure to investigate the availability of and subsequently utilize the lowest-cost share class as an

“egregious fiduciary breach[]” that is responsible for “[w]asting plan assets” in a manner that is

“clearly imprudent.” Blaine Aikin (exec. chairman of fi360 Inc.), Recent Class-Action Surge Ups

the   Ante    for   401(k)    Advice,    INVESTMENTNEWS         (Jan.   21,   2016),    available    at

http://www.investmentnews.com/article/20160121/BLOG09/160129985/recent-class-action-

surge-ups-the-ante-for-401-k-advice.     Indeed, recently a court observed that “[b]ecause the

institutional share classes are otherwise identical to the Investor share classes, but with lower fees,

a prudent fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that is

reasonable and appropriate to the particular investment action, and strategies involved…in this

case would mandate a prudent fiduciary – who indisputably has knowledge of institutional share

classes and that such share classes provide identical investments at lower costs – to switch share

classes immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, slip op. at 13 (C.D. Cal.

Aug. 16, 2017).




                                                  25
          Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 29 of 57



         88.   As one commentator put it, “The fiduciaries also must consider the size and

purchasing power of their plan and select the share classes (or alternative investments) that a

fiduciary who is knowledgeable about such matters would select under the circumstances. In other

words, the ‘prevailing circumstances’—such as the size of the plan—are a part of a prudent

decision-making process.      The failure to understand the concepts and to know about the

alternatives could be a costly fiduciary breach.” Fred Reish, Just Out of Reish: Classifying Mutual

Funds,          PLAN           SPONSOR             (Jan.         2011),           available        at

http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.

         89.   This claim is not about the use of “retail mutual funds” versus the use of

“institutional mutual funds.” Retail mutual funds are perfectly acceptable and prudent choices

under certain circumstances. In some instances, a mutual fund company may only offer retail

mutual funds. Or, in other instances, the mutual fund company might restrict institutional share

classes in such a manner that would make it impossible to utilize the mutual funds. This claim is

instead about utilizing the lowest-cost class of shares that is available to the Plan.

   3. Collective Trusts And Separate Accounts Cost Less Than Their Virtually Identical
      Mutual Fund Counterparts

         90.   The investment options offered within the Plan were mostly pooled investment

products known as mutual funds. Throughout the Class Period, the investment options available

to participants were almost exclusively mutual funds.

         91.   Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. As noted supra, trust law specifically identifies “one or more

                                                  26
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 30 of 57



suitable common trust funds” as a comparator to determine whether a trust is invested in suitable

investments. Restatement (Third) of Trusts § 100 cmt. b(1).

       92.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       93.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds). 9 Indeed, as of 2012, among plans over $1 billion in size, more assets were

held in collective trusts than in mutual funds. See Investment Company Institute, A Close Look at


9
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at                                           https://www.aba.com/Tools/Function/Trust/Documents/
ABA%20Primer%20on%20Bank%20Collective%20Investment%20Funds.pdf.



                                                  27
          Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 31 of 57



401(k)         Plans,      at       21,        23       (Dec.        2014),        available        at

https://www.ici.org/pdf/ppr_14_dcplan_profile_401k.pdf.

         94.    Thus, a prudent fiduciary managing a large plan will give serious consideration to

the use of separate accounts or collective trusts, and in the majority of cases, will opt to move out

of mutual funds.

         95.    Separate accounts are another type of investment vehicle similar to collective trusts,

which retain their ability to assemble a mix of stocks, bonds, real property and cash, and their

lower administrative costs.

         96.    Separate accounts are widely available to large plans such as the Plan, and offer a

number of advantages over mutual funds, including the ability to negotiate fees. Costs within

separate accounts are typically much lower than even the lowest-cost share class of a particular

mutual fund.       By using separate accounts, “[t]otal investment management expenses can

commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.

Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at

https://www.dol.gov/ebsa/pdf/401kRept.pdf (reporting that by using separate accounts and similar

instruments, “[t]otal investment management expenses can commonly be reduced to one-fourth of

the expenses incurred through retail mutual funds”).

B.       Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
         Lower Cost Alternative Funds

         97.    The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble v. Edison, Int’l, 135 S. Ct. 1823 (2015). In Tibble, the Court

held that “an ERISA fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder

trust law, a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”




                                                 28
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 32 of 57



Id. at 1828. In so holding, the Supreme Court referenced with approval the Uniform Prudent

Investor Act, treatises, and seminal decisions confirming the duty.

       98.     The UPIA, which enshrines trust law, recognizes that “the duty of prudent investing

applies both to investing and managing trust assets. . . .” 135 S. Ct. at 1828 (quoting Nat’l

Conference of Comm’rs on Uniform State Laws, Uniform Prudent Investor Act § 2(c) (1994)).

The official comment explains that “‘[m]anaging embraces monitoring, that is, the trustee’s

continuing responsibility for oversight of the suitability of investments already made as well as the

trustee’s decisions respecting new investments.” Id. § 2 comment.

       99.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       100.    When large plans, particularly those with close to half a billion dollars in assets like

the Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average institutional shares for that type of investment, a careful

review of the plan and each option is needed for the fiduciaries to fulfill their obligations to the

plan participants.




                                                 29
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 33 of 57



         101.    The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs. During the Class Period there has ever only

been one index fund. In 2014 through 2016 it was the Vanguard 500 Index and in 2017 and 2018

it was the Vanguard Institutional Index I.

         102.    During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

         103.    Upon information and belief, the majority of funds in the Plan stayed the same

during the Class Period. Taking 2018 as an example year, 20 out of 23 funds in the Plan – a

staggering 87% of funds, were much more expensive than comparable funds found in similarly-

sized plans (plans having $250m to $500m in assets). The expense ratios for funds in the Plan in

some cases were up to 91% above the median expense ratios in the same category.                   See

BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2015 at 69

(March 2018) (hereafter, “ICI Study”). 10 Additionally, the expense ratios for the American Funds

target date funds were in the bottom quartile – meaning they were the most expensive for all

American target date funds.

         104.    The comparison of the 87% of the funds described above are indicated below:




10
     See https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf


                                                30
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 34 of 57




 Fund                   ER 11             Category                  ICI Median Fee 12



        RBEDX
     American Funds
                           1.16 %            Target Date                 0.65%
     2025 Trgt Date
       Retire R2E
        RBHHX
     American Funds
                           1.20 %            Target Date                 0.65%
     2045 Trgt Date
       Retire R2E
        RBEFX
     American Funds
                           1.19 %            Target Date                 0.65%
     2035 Trgt Date
       Retire R2E
        RBEJX
     American Funds
                           1.13 %            Target Date                 0.65%
     2015 Trgt Date
       Retire R2E
        RBEHX
     American Funds
                           1.14 %            Target Date                 0.65%
     2020 Trgt Date
       Retire R2E
        RBEEX
     American Funds
                           1.18 %            Target Date                 0.65%
     2030 Trgt Date
       Retire R2E
        RBEKX
     American Funds
                           1.20 %            Target Date                 0.65%
     2040 Trgt Date
       Retire R2E
        RBEHX
     American Funds
                           1.14 %            Target Date                 0.65%
     2020 Trgt Date
       Retire R2E
       RBEMX
                           1.21 %            Target Date                 0.65%
     American Funds

11
   Because the funds in the Plan remained relatively unchanged from the beginning of the Class
Period to the present, the listed expense figures are taken from the most recent summary
prospectuses published in 2019.
12
     This median fee is taken from plans with between $250m and $500m.
                                               31
       Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 35 of 57



2055 Trgt Date
  Retire R2E

    RBHEX
American Funds
                       1.21 %             Target Date                  0.65%
2050 Trgt Date
   Retire R2E
    RBENX
American Funds
                       1.24 %             Target Date                  0.65%
2060 Trgt Date
   Retire R2E
    RBEAX
American Funds
                       1.13 %             Target Date                  0.65%
2010 Trgt Date
   Retire R2E
    MBFAX
Wells Fargo Core       0.78 %           Domestic Bond                  0.45%
    Bond A
    SGRNX
   Wells Fargo         0.75 %          Domestic Equity                 0.58%
  Growth Inst
    FRDAX
 Franklin Rising       0.63 %          Domestic Equity                 0.58%
 Dividends Adv
    TOTFX
  Transamerica
                       0.90 %          Domestic Equity                 0.58%
 Mid Cap Value
    Opps R4
    CIVVX
   Causeway
                       1.13 %             Int'l Equity                 0.64%
  International
   Value Inv
    PNSAX
  Putnam Small         1.20 %          Domestic Equity                 0.58%
 Cap Growth A
    ACEIX
                                       Non-target Date
 Invesco Equity        0.78 %                                          0.46%
                                         Balanced
 and Income A
     FISGX
Nuveen Mid Cap         0.93 %          Domestic Equity                 0.58%
Growth Opps I



     105.   The above comparisons understate the excessiveness of fees in the Plan throughout


                                           32
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 36 of 57



the Class Period. That is because the ICI study was conducted in 2015 when expense ratios would

have been higher than today given the downward trend of expense ratios the last few years.

Accordingly, the median expense ratios in 2019 utilized by similar plans would be lower than

indicated above, demonstrating a greater disparity between the 2019 expense ratios utilized in the

above chart and the median expense ratios.

       106.    Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       107.    As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plan to determine whether the Plan was invested in the

lowest-cost share class available for the Plan’s mutual funds, which are identical to the mutual

funds in the Plan in every way except for their lower cost. The chart below uses 2019 expense

ratios, the most recent data available, to demonstrate how much more expensive the share classes

in the Plan were than available lower share classes.




                                              Lower Cost
   Fund in Plan       2019 Exp. Ratio                          2019 Exp. Ratio       % Fee Excess
                                              Share Class



     RBEDX                                      RFDTX
  American Funds                             American Funds
                           1.16 %                                   0.36 %                222%
  2025 Trgt Date                             2025 Trgt Date
    Retire R2E                                 Retire R6

     RBHHX                                      RFHTX
  American Funds                             American Funds
                           1.20 %                                   0.40 %                200%
  2045 Trgt Date                             2045 Trgt Date
    Retire R2E                                 Retire R6




                                                33
      Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 37 of 57



    RBEFX                           RFFTX
American Funds                  American Funds
                    1.19 %                          0.39 %             205%
 2035 Trgt Date                  2035 Trgt Date
   Retire R2E                      Retire R6
    RBEJX                           RFJTX
American Funds                  American Funds
                    1.13 %                          0.33 %             242%
 2015 Trgt Date                  2015 Trgt Date
   Retire R2E                      Retire R6
    RBEAX                           RFTTX
American Funds                  American Funds
                    1.13 %                          0.33 %             242%
 2010 Trgt Date                  2010 Trgt Date
   Retire R2E                      Retire R6
    RBEEX                           RFETX
American Funds                  American Funds
                    1.18 %                          0.38 %             211%
 2030 Trgt Date                  2030 Trgt Date
   Retire R2E                      Retire R6
    RBEKX                           RFGTX
American Funds                  American Funds
                    1.20 %                          0.40 %             200%
 2040 Trgt Date                  2040 Trgt Date
   Retire R2E                      Retire R6
    RBEHX                           RRCTX
American Funds                  American Funds
                    1.14 %                          0.34 %             235%
 2020 Trgt Date                  2020 Trgt Date
   Retire R2E                      Retire R6
    RBEMX                           RHJTX
American Funds                  American Funds
                    1.21 %                          0.56 %             116%
 2055 Trgt Date                  2055 Trgt Date
   Retire R2E                      Retire R5E
    RBHEX                            RFITX
American Funds                  American Funds
                    1.21 %                          0.41 %             195%
 2050 Trgt Date                  2050 Trgt Date
   Retire R2E                      Retire R6
    RBENX                           RFUTX
American Funds                  American Funds
                    1.24 %                          0.44 %             182%
 2060 Trgt Date                  2060 Trgt Date
   Retire R2E                      Retire R6
    MBFAX                           WTRIX
Wells Fargo Core    0.78 %      Wells Fargo Core    0.37 %             111%
    Bond A                          Bond R6
   PNSAX $
                                    PLKGX
   11,487,909
                    1.20 %        Putnam Small      0.77 %             56%
 Putnam Small
                                 Cap Growth R6
 Cap Growth A




                                    34
          Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 38 of 57



     ACEIX $
                                                IEIFX
     9,683,424
                            0.78 %          Invesco Equity           0.39 %               100%
  Invesco Equity
                                            and Income R6
   and Income A


         108.   The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

         109.   Qualifying for lower share classes often requires only a minimum of a million

dollars for individual funds. As demonstrated below, taking 2018 as an exemplar year, the Plan

would have easily qualified for lower share classes for an overwhelming majority of its investment

funds:




                   Fund                 Category                        AUM

  RBEDX American Funds 2025                                          $ 40,272,291
                                      Target Date
     Trgt Date Retire R2E

  RBHHX American Funds 2045                                          $ 32,575,680
                                      Target Date
     Trgt Date Retire R2E
           RBEFX
 American Funds 2035 Trgt Date        Target Date                    $ 20,759,324
          Retire R2E
            RBEJX
 American Funds 2015 Trgt Date        Target Date                     $ 8,295,652
          Retire R2E
           RBEAX
 American Funds 2010 Trgt Date        Target Date                     $ 3,589,292
          Retire R2E
           RBEEX
 American Funds 2030 Trgt Date        Target Date                     $ 3,146,432
          Retire R2E

                                                35
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 39 of 57



           RBEKX
 American Funds 2040 Trgt Date       Target Date                     $ 2,816,970
          Retire R2E
           RBEHX
 American Funds 2020 Trgt Date       Target Date                     $ 2,556,009
          Retire R2E
           RBEMX
 American Funds 2055 Trgt Date       Target Date                     $ 2,522,246
          Retire R2E
  RBHEX American Funds 2050                                          $ 1,759,529
                                     Target Date
     Trgt Date Retire R2E

  RBENX American Funds 2060                                          $ 466,027
                                     Target Date
     Trgt Date Retire R2E

 MBFAX Wells Fargo Core Bond          Domestic                      $ 31,747,469
             A                         Bond

             SGRNX                    Domestic
                                                                    $ 25,492,185
     Wells Fargo Growth Inst           Equity

     FRDAX Franklin Rising            Domestic                      $ 25,049,060
        Dividends Adv                  Equity
            TOTFX
                                      Domestic
   Transamerica Mid Cap Value                                       $ 17,622,693
                                       Equity
            Opps R4
             CIVVX
   Causeway International Value      Int’l Equity                   $ 17,154,539
               Inv
           PNSAX                      Domestic
                                                                    $ 11,487,909
   Putnam Small Cap Growth A           Equity

            ACEIX                    Non-Target
                                                                     $ 9,683,424
  Invesco Equity and Income A       Date Balanced

            FISGX                     Domestic
                                                                     $ 9,254,077
 Nuveen Mid Cap Growth Opps I          Equity


       110.   A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper share classes available and transferred the Plan’s investments in the


                                               36
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 40 of 57



above-referenced funds into institutional shares at the earliest opportunity. Yet, despite the

availability of lower-cost shares, Defendants did not transfer Plan holdings in any of these funds

from retail shares into institutional shares, in breach of their fiduciary duties.

        111.    Additionally, Defendants breached their fiduciary duties by failing to consider

collective investment trusts as alternatives to the mutual funds in the Plan. Defendants were or

should have been aware at all times during the Class Period aware of the benefits of these

alternative investment vehicles.

        112.    There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

        113.    The Plan also incurred excess fees due to Defendants’ failure to adequately

investigate the availability of collective trusts and/or separate accounts in the same investment

style of mutual funds in the Plan. Because of the Plan’s size, it could have reaped considerable

cost savings by using collective trusts or separate accounts, but Defendants again failed to

investigate this option.

        114.    Unlike mutual funds, which by law must charge the same fee to all investors,

separate account fee schedules are subject to negotiation. Industry data shows that actual fee

schedules on separate accounts are typically lower than advertised fee schedules, particularly when

the plan or investor has a large amount of assets to invest, as did the Plan here.

        115.    In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for




                                                  37
          Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 41 of 57



the Plan. By failing to investigate the use of lower cost share classes Defendants caused the Plan

to pay millions of dollars per year in unnecessary fees.

         116.   Defendants also failed to consider materially similar but cheaper alternatives to the

Plan’s investment options. The chart below demonstrates that the expense ratios of the Plan’s

investment options were more expensive by multiples of comparable passively-managed and

actively-managed alternative funds in the same investment style. A reasonable investigation

would have revealed the existence of these lower-cost alternatives. The chart below uses 2019

expense ratios, the most recent data available, as a methodology to demonstrate how much more

expensive the Plan’s funds were than their alternative fund counterparts.




                            2019           Passive/Active         2019
                                                                              Investment       % Fee
     Fund in Plan           Exp.            Lower Cost            Exp.
                                                                                 Style         Excess
                            Ratio          Alternative 13         Ratio
                                       LIBKX
                                                                                              1060%
                                       BlackRock LifePath®
     RBEDX                             Index 2025 K             0.10%
     American Funds 2025 1.16%                                              Target Date
                                       JPMorgan Smart
     Trgt Date Retire R2E              Retirement Blend 2025                                  300%
                                       R6                       0.29%


     RBHHX                             LIHKX
     American Funds 2045 1.20 %        BlackRock LifePath®                                    1100%
     Trgt Date Retire R2E              Index 2045 K             0.10 %      Target Date




13
   Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). The listed expense figures are
taken from the most recent summary prospectuses published in 2019.

                                                 38
     Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 42 of 57




                      2019       Passive/Active        2019
                                                                Investment   % Fee
Fund in Plan          Exp.        Lower Cost           Exp.
                                                                   Style     Excess
                      Ratio      Alternative 13        Ratio
                              JPMorgan Smart
                              Retirement Blend 2045
                              R6                      0.29%                  314%


                              LIJKX
                              BlackRock LifePath®                            1090%
RBEFX                         Index 2035 K            0.10 %
American Funds 2035 1.19 %
Trgt Date Retire R2E                                           Target Date
                              JPMorgan Smart
                              Retirement Blend 2035                          310%
                              R6                      0.29%


RBEJX                         LIMKX
American Funds 2015 1.13 %    BlackRock LifePath®                            1030%
Trgt Date Retire R2E          Index 2015 K                     Target Date
                                                      0.10 %


                              LIMKX
                              BlackRock LifePath®                            1040%
RBEHX                         Index 2020 K            0.10 %
American Funds 2020 1.14 %
Trgt Date Retire R2E                                           Target Date
                              JPMorgan Smart
                              Retirement Blend 2020                          293%
                              R6                      0.29%


                              LINKX
                              BlackRock LifePath®                            1080%
RBEEX                         Index 2030 K            0.10 %
American Funds 2030 1.18 %
Trgt Date Retire R2E                                           Target Date
                              JPMorgan Smart
                              Retirement Blend 2030                          307%
                              R6                      0.29%


RBEKX                         LIKKX
American Funds 2040 1.20 %    BlackRock LifePath®                            1100%
Trgt Date Retire R2E          Index 2040 K            0.10 %   Target Date




                                       39
       Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 43 of 57




                         2019       Passive/Active        2019
                                                                    Investment    % Fee
Fund in Plan             Exp.        Lower Cost           Exp.
                                                                       Style      Excess
                         Ratio      Alternative 13        Ratio
                                 JPMorgan Smart
                                 Retirement Blend 2040                            314%
                                 R6                      0.29%


                                 LIVKX
                                 BlackRock LifePath®                              1244%
RBEMX                            Index 2055 K            0.09 %
American Funds 2055 1.21 %
Trgt Date Retire R2E                                              Target Date
                                 JPMorgan Smart
                                 Retirement Blend 2055                            317%
                                 R7                      0.29%


                                 LIPKX
                                 BlackRock LifePath®                              1110%
RBHEX                            Index 2050 K            0.10 %
American Funds 2050 1.21 %
Trgt Date Retire R2E                                              Target Date
                                 JPMorgan Smart
                                 Retirement Blend 2050                            317%
                                 R8                      0.29%


                                 LIZKX
                                 BlackRock LifePath®                              1140%
RBENX                            Index 2060 K            0.10 %
American Funds 2060 1.24 %
Trgt Date Retire R2E                                              Target Date
                                 JPMorgan Smart
                                 Retirement Blend 2060                            328%
                                 R6                      0.29%


RBEAX
American Funds 2010 1.13 %       BlackRock LifePath®                              1030%
Trgt Date Retire R2E             Index 2010 K            0.10 %   Target Date


                                 FXNAX
                                 Fidelity® US Bond                                2500%
MBFAX                            Index                   0.03 %
Wells Fargo Core Bond 0.78 %
A                                                                 Domestic Bond
                                 Vanguard Core Bond      0.25%                    212%



                                          40
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 44 of 57




                          2019       Passive/Active        2019
                                                                     Investment      % Fee
 Fund in Plan             Exp.        Lower Cost           Exp.
                                                                        Style        Excess
                          Ratio      Alternative 13        Ratio
                                  VRVIX
                                  Vanguard Russell 1000                              625%
AALRX                             Value Index I           0.08 %
American Beacon Large 0.58 %
                                                                   Domestic Equity
Cap Value R6
                                  Vanguard Equity
                                                                                     115%
                                  Income                  0.27%


                                  VMGMX
                                  Vanguard Mid-cap                                   971%
SGRNX                             Growth Index Admiral    0.07 %
Wells Fargo Growth    0.75 %
Inst                                                               Domestic Equity
                                  Vanguard Mid-cap
                                                                                     108%
                                  Growth                  0.36%


                                  FXAIX
                                                                                     3050%
                                  Fidelity® 500 Index     0.02 %
FRDAX
Franklin Rising       0.63 %
Dividends Adv                                                      Domestic Equity
                                  Vanguard Dividend
                                                                                     186%
                                  Growth                  0.22%


                                  FCMVX
                                  Fidelity® Mid Cap                                  100%
TOTFX                             Value K6                0.45 %
Transamerica Mid Cap 0.90 %
Value Opps R4                                                      Domestic Equity
                                  Vanguard Capital
                                                                                     210%
                                  Value                   0.29%


                                  SFNNX
                                  Schwab Fdmtl Intl Lg                               352%
CIVVX                             Co Idx                  0.25 %
Causeway International 1.13 %
Value Inv                                                          Int’l Equity
                                  Vanguard Int'l Value    0.38%                      197%


PNSAX                             VSGIX
Putnam Small Cap      1.20 %      Vanguard Small Cap                                 1900%
Growth A                          Growth Index I          0.06 %   Domestic Equity



                                           41
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 45 of 57




                            2019          Passive/Active          2019
                                                                              Investment        % Fee
  Fund in Plan              Exp.           Lower Cost             Exp.
                                                                                 Style          Excess
                            Ratio         Alternative 13          Ratio
                                       Vanguard Explorer        0.46%                          160%


                                       Vanguard Balanced
                                                                                               1200%
 ACEIX                                 Index I                  0.06 %
 Invesco Equity and     0.78 %                                             Non-Target Date
 Income A                                                                  Balanced
                                       Vanguard Wellington      0.25%                      212%


                                       VMGMX
                                       Vanguard Mid-cap                                        158%
                                       Growth Index Admiral     0.07 %
 FISGX
 Nuveen Mid Cap         0.93 %
 Growth Opps I                                                             Domestic Equity
                                       VMGRX
                                       Vanguard Mid Cap                                        158%
                                       Growth Inv               0.36 %



       117.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       118.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the five-year returns of some of the Plan’s actively

managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that accounting for fees paid, the actively managed funds lagged behind in




                                                 42
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 46 of 57



performance. The chart below indicates the efficiency of the active funds or lack thereof (i.e., the

return needed by the actively managed fund to match the returns of the passively managed fund):

         Fund Name/ Comparator                  Expense Return (5          Return Deficiency
                                                Ratio   Year)
         American Funds 2025 Trgt Date Retire   1.16      6.42               Requires 1.38% more
         R2E                                                                 return to be efficient

         BlackRock LifePath Index 2025K         .10       6.75
         American Funds 2045 Trgt Date Retire   1.20      8.82               Requires 1.10% more
         R2E                                                                 return to be efficient

         BlackRock LifePath Index 2045 K        .10       8.92
         American Funds 2035 Trgt Date Retire   1.19      8.33             Requires .89% more return
         R2E                                                                     to be efficient

         BlackRock LifePath Index 2035 K        .10       8.03
         Wells Fargo Core Bond A                .78       2.6                Requires 1.13% more
                                                                             return to be efficient
         Fidelity US Bond Index                 .03       2.98
         Franklin Rising Dividends Adv          .63       10.75              Requires 1.77% more
                                                                             return to be efficient
         Fidelity 500 Index                     .02       11.88
         Causeway International Value Inv       1.13      3.96               Requires 2.65% more
                                                                             return to be efficient
         Schwab Fdmtl Intl Lg Co Idx            .25       5.38



        119.    Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

B.      Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

        120.    The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the recordkeeper to provide

a broad range of services to a defined contribution plan as part of its package of services. These

services can include claims processing, trustee services, participant education, managed account




                                                 43
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 47 of 57



services, participant loan processing, QDRO 14 processing, preparation of disclosures, self-directed

brokerage accounts, investment consulting, and general consulting services.              Nearly all

recordkeepers in the marketplace offer this range of services, and defined contribution plans have

the ability to customize the package of services they receive and have the services priced

accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

         121.    The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

         122.    On overage, administrative expenses – the largest of which, by far, is recordkeeping

– make up 18% of total plan fees. Investment Company Institute & Deloitte Consulting LLP,

Inside the Structure of Defined Contribution/401(k) Plan Fees, 2013, at 17 (Aug. 2014), available

at https://www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf

         123.    The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         124.    Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both).

Revenue sharing payments are payments made by investments within the plan, typically mutual


14
     Qualified Domestic Relations Order.

                                                   44
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 48 of 57



funds, to the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and

trustee services that the mutual fund company otherwise would have to provide.

        125.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they

“fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”). First, they must pay close

attention to the recordkeeping fees being paid by the plan. A prudent fiduciary tracks the

recordkeeper’s expenses by demanding documents that summarize and contextualize the

recordkeeper’s compensation, such as fee transparencies, fee analyses, fee summaries, relationship

pricing analyses, cost-competitiveness analyses, and multi-practice and standalone pricing reports.

        126.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

        127.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at



                                                 45
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 49 of 57



reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d 800;

Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       128.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping costs by failing to undertake any of the aforementioned steps. Defendants caused

the Plan to pay the following per participant recordkeeping costs during the Class Period:

                                                       Indirect Costs
                                                           through
        No. of                                             revenue
 Year   Participants      Direct Costs                     sharing        P/P cost
   2018              4755 $252,353.00                  $ 1,563,388.00      $381.86
   2017              4375 $ 251,355.00                  $ 1,574,457.00     $417.33
   2016              3903 $ 227,569.00                  $ 909,288.00      $ 291.28
   2015              3890 $ 221,555.00                  $ 828,884.00      $ 270.04
   2014              3827 $ 129,852.00                  $ 855,107.00      $ 257.37
   2013              3651 $ 54,293.00                   $ 754,279.00      $ 221.47


       129.    The total amount of recordkeeping fees paid throughout the Class Period on a per

participant basis was astronomical. Based on Plaintiffs’ investigation and analysis, normal

recordkeeping fees for a half-billion dollar plan with less than 5000 participants would have been

less than $50 per participant at the beginning of the Class Period and lower in ensuing years as a

reflection of the general trend of decreasing recordkeeping fees. See, e.g., Spano v. Boeing, Case

06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of $37–$42,

supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant

obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that

                                                46
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 50 of 57



Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the past two years);

George v. Kraft Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011) (plaintiffs’ expert opined market

rate of $20–$27 and plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184,

Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay

not more than $35 per participant for recordkeeping).

       130.       The increase in recordkeeping costs (as measured on a per participant basis) far out-

paced the modest growth in the number of participants from the start of the Class Period until the

present, indicating the Plan’s fiduciaries failed to leverage the growing size of the Plan (by both

participants and assets) to achieve lower per participant costs.

       131.       Given the increase in size of the Plan’s assets during the Class Period and total

number of unique participants, in addition to the general trend towards lower recordkeeping

expenses in the marketplace as a whole, the Plan could have obtained recordkeeping services that

were comparable to or superior to the typical services that would have been provided by its

recordkeeper, Transamerica Retirement Solutions, to the Plan. According to the 2018 SPD,

Transamerica performed the following tasks for the Plan:

              •    Receives the Plan contributions;

              •    credits your account for those contributions; and

              •    pays benefits to you and/or your beneficiaries.

       132.       In other words, the services provided by Transamerica were nothing out of the

ordinary.   A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.


                                                   47
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 51 of 57



                                        FIRST CLAIM FOR RELIEF
                             Breaches of Fiduciary Duties of Loyalty and Prudence
                            (Asserted against Brenntag and Committee Defendants)

       133.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       134.    At all relevant times, the Company and Committee Defendants (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

       135.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       136.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.        They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the interest of

Plan participants. Instead, the Prudence Defendants selected and retained investment options in

the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate separate

accounts and/or collective trusts as alternatives to mutual funds, even though they generally

provide the same investment management services at a lower cost. Likewise, the Prudence



                                                 48
            Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 52 of 57



Defendants failed to monitor or control the grossly-excessive compensation paid for recordkeeping

services.

       137.     As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       138.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       139.     The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                        SECOND CLAIM FOR RELIEF
                               Failure to Adequately Monitor Other Fiduciaries
                             (Asserted against Brenntag and the Board Defendants)

       140.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.




                                                   49
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 53 of 57



       141.    Brenntag and the Board Defendants (the “Monitoring Defendants”) had the

authority to appoint and remove members of the Committee, and were aware that the Committee

Defendants had critical responsibilities as fiduciaries of the Plan.

       142.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       143.    The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or used

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to Brenntag

and the Board Defendants.

       144.    Brenntag and the Board Defendants breached their fiduciary monitoring duties by,

among other things:

               (a)     Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses as a result of the Committee Defendants’

                       imprudent actions and omissions;

               (b)     failing to monitor the processes by which Plan investments were evaluated,

                       their failure to investigate the availability of lower-cost share classes, and

                       their failure to investigate the availability of lower-cost separate account

                       and collective trust vehicles; and



                                                 50
         Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 54 of 57



                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

145.    As a consequence of the foregoing breaches of the duty to monitor, the Plan suffered

millions of dollars of losses. Had Brenntag and the Board Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        146.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Brenntag and the Board

Defendants are liable to restore to the Plan all losses caused by their failure to adequately monitor

the Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in their Prayer for Relief.

                                              JURY DEMAND

               147.     Plaintiffs demand a jury.

                                      PRAYER FOR RELIEF

        136.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

        A.      A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil Procedure;

        B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;




                                                    51
           Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 55 of 57



          C.   A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

          D.   An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including losses to the Plan resulting

from imprudent investment of the Plan’s assets, and to restore to the Plan all profits the Defendants

made through use of the Plan’s assets, and to restore to the Plan all profits which the participants

would have made if the Defendants had fulfilled their fiduciary obligations;

          E.   An order requiring the Company Defendants to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Employer

Defendants as necessary to effectuate said relief, and to prevent the Employer Defendants’ unjust

enrichment;

          F.   Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

          G.   An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;

          H.   Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or

fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.   An award of pre-judgment interest;

          J.   An award of costs pursuant to 29 U.S.C. § 1132(g);




                                                 52
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 56 of 57



       K.       An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and

       L.       Such other and further relief as the Court deems equitable and just.



Dated: January 8, 2020                Respectfully submitted,


                                              CAPOZZI ADLER, P.C.




                                              __________________________
                                              Mark K. Gyandoh, Esquire
                                              Attorney ID #88587
                                              Donald R. Reavey, Esquire
                                              Attorney ID #82498
                                              2933 North Front Street
                                              Harrisburg, PA 17110
                                              (717) 233-4101
                                              Fax (717) 233-4103

                                              Counsel for Plaintiffs and
                                              the Putative Class




                                                 53
        Case 5:20-cv-00147-EGS Document 1 Filed 01/08/20 Page 57 of 57



                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


                                              )
   BRYANT         BUESCHER,         CLARENCE )
   IANNINE, CLARESSA WALLACE, and )
   CRAIG COOK, individually and on behalf of )
   all others similarly situated,             )
                                              )
                                  Plaintiffs, )           CIVIL ACTION NO.:
                                              )
                   v.                         )           CLASS ACTION COMPLAINT
                                              )
   BRENNTAG NORTH AMERICA, INC                )
   BOARD OF DIRECTORS OF BRENNTAG )                       JURY TRIAL DEMANDED
   NORTH AMERICA, INC., MARKUS                )
   KLAHN, BRENNTAG INVESTMENT                 )
   AND OVERSIGHT COMMITTEE,                   )
   DIETER WOEHRLE, DONOVAN                    )
   MATTOLE, and JOHN DOES 1-30.               )
                                  Defendants. )
                                              )
                                              )
                                              )


                               CERTIFICATION OF COMPLIANCE



       I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential
information and documents.




                                                    Submitted by: Capozzi Adler, P.C.


                                                    Signature:

                                                    Name: Mark K. Gyandoh, Esquire

                                                    Attorney No. (if applicable): 88587
